Title: Samuel J. Harrison to Thomas Jefferson, 25 March 1813
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          Dear Sir Lynchbg Mar 25. 1813
          Before the Rect of  your Letter of the 10 Inst I had on the 19, Enclosed you a Dft on Messrs Gibson & Jefferson for $1000. Supposed to be about as much as the Crop would amount to—But if the demand for the $250. at poplar Forest Should be pressing—you are at Liberty to direct mr Goodman to Call on me for that Sum; & you Return it, if necessary, when you come up the last of april.
          I am Dear Sir Yr Mo ob StS J Harrison
        